DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "each production separation chamber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kennedy et al. (US Patent No. 6,357,530).
In reference to claim 7, Kennedy discloses method for separating gas from liquids in a well bore 12, comprising: 
deploying a production pipe 22 in the well bore 12, whereby a well bore annulus is formed (Fig. 1); 
drawing fluids 48 from the well bore into one or more isolated chambers (Fig. 1, within intake 32), 
expelling gas bubbles from an upper portion of each of the one or more isolated chambers 32 into the well bore annulus (Fig. 1, col. 3, lines 5-6, gas bubbles exit the upper end of separator/chamber 32), whereby fluids in the each of the one or more isolated chambers become partially degassed (col. 3, lines 27-28), and 
drawing, from a bottom portion of the one or more isolation chambers, fluids into the production pipe 22 through a jetting port 32 (Fig. 1).
In reference to claim 8, Kennedy discloses that the jetting port 32 restricts flow to remove gas bubbles from the fluid (col. 3, lines 5-6, jetting port 32 restricts flow so that it enters a separator, thus restricting flow to remove the separated gas).
In reference to claim 9, the limitation “the jetting port is engineered to restrict the pumped liquids flowing into the production tube at a rate less than the flow rate in which gas will bubble out of 
In reference to claim 10, the limitation “the jetting port is engineered to restrict downward velocity draw of the fluid within each production separation chamber to a rate that is less than six inches per second” amounts to an intended use of the apparatus.  The apparatus disclosed by Kennedy would inherently be capable of pumping fluids within each production separation chamber 32 at a rate of less than six inches per second.

Claims 13, 17, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McCoy (US Patent Application Publication No. 2016/0138380).
In reference to claim 13, McCoy discloses a method for separating gas from liquids in a well bore, comprising: 
pumping liquids (Fig. 6, with pump 94) upward through a production tube 100; 
drawing the pumped liquids from an orifice 106 disposed in the production tube 100 (Fig. 6); 
wherein the pumped liquids are drawn downward prior to entering the orifice 106 (Fig. 6); and 
wherein the orifice 106 is engineered to restrict the pumped liquids flowing into the production tube 100 at a rate less than the flow rate in which gas will bubble out of the fluid prior to entering the orifice 106 (Fig. 6, par. 0071, “Gravity then acts upon the well fluids such that the gases rise into the casing annulus 91 and exit the well therethrough”; for the gases to rise from the fluid, the flow rate would inherently have to be low enough for the gas and liquid to separate and this would necessarily require that the orifice is sized to accomplish this).


an orifice 106 disposed on a production tube 100;
wherein the orifice 106 is positioned and arranged towards the bottom of a chamber (Fig. 6, the chamber within tube 100);
wherein the chamber receives liquids from above the orifice 106 (Fig. 6, the chamber first receives liquids from below, the liquid subsequently passes through orifice 102, then back down through orifice 106 and back inside tube 100); and
wherein the orifice 106 is engineered to restrict fluid flowing into the production tube 100 from the chamber at a rate less than the flow rate in which gas will bubble out of the fluid (this last limitation amounts to an intended use as the apparatus would inherently be capable of restricting fluid flow into the tube at a rate less than the flow rate in which gas will bubble out of the fluid).
In reference to claim 18, the limitation “the jetting port is engineered to restrict downward velocity draw of the fluid within each production separation chamber to a rate that is less than six inches per second” amounts to an intended use of the apparatus and the apparatus disclosed by McCoy would inherently be capable of drawing fluid into the separation system at a rate of less than six inches per second.
In reference to claim 21, McCoy discloses that the chamber comprises a gas exhaust port 102 into the well bore (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US Patent No. 6,357,530) in view of McCoy (US Patent Application Publication No. 2016/0138380).
In reference to claim 11, Kennedy fails to disclose that the production pipe is 316 stainless steel.  McCoy discloses that 316 stainless steel is known in the art to be an effective material for wellbore components (par. 0075).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use 316 stainless steel to construct the production pipe as this material is known in the art to function well as wellbore components.

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US Patent Application Publication No. 2016/0138380).
In reference to claims 15 and 19, McCoy discloses a single orifice 106 rather than a plurality orifices are disposed on the production tube, each orifice of the plurality of orifices positioned and arranged towards the bottom of a respective chamber for receiving liquids from above the each orifice.  However, in other embodiments, McCoy discloses that multiple orifices 54 can be used (par. 0066, Figs. 3A and 3B).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include multiple orifices to increase the total available flow area.
In reference to claims 16 and 20, McCoy fails to disclose that the production tube 100 is 316 stainless steel.  However, in other embodiments, McCoy discloses that 316 stainless steel is known in the art to be an effective material for wellbore components (par. 0075).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use 316 stainless steel to construct the production pipe as this material is known in the art to function well as wellbore components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-3, 6-10, 12-15, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,907,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the listed claims of the present invention.
Claims 4, 11, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,907,462 in view of McCoy (US Patent Application Publication No. 2016/0138380).
The reference patent fails to disclose that the production pipe is 316 stainless steel.  McCoy discloses that 316 stainless steel is known in the art to be an effective material for wellbore components (par. 0075).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use 316 stainless steel to construct the production pipe as this material is known in the art to function well as wellbore components.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Swaringin (US Patent Application Number 2010/0147514), McCoy et al. (US Patent No. 5,653,286) and Williams (US Patent No. 6,945,762) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/19/22